DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2021 and 10/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-36 in the reply filed on 6/3/2022 is acknowledged.
Claims 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “and/or” render the claim in alternative form, which should be rejected under 112nd.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 12-13, 15-17, 29, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Byrnes et al. (2016/0129958).
Byrnes et al. in figures 1-17, disclose a mobile work system adapted for operationally receiving at least one attachment configured to perform work and/or to provide an energy output. The mobile work system comprises a platform (not number, figure 1) powered by at least one power output device (see figure 4, showing a motor), at least one energy source (see figure 4, showing a battery) operationally connected to the at least one power output device. The platform defines a first portion and a second portion spaced from the first portion (see figure 1). Byrnes et al. also disclose a first attachment interface or a first bumper assembly (4) connected to the first portion of the platform and adapted for receipt of the at least one attachment, a second attachment interface or a second bumper assembly (not number, see figure 2) connected to the second portion of the platform and adapted for receipt of the at least one attachment. The first attachment interface and the second attachment interface being substantially operationally identical to one another. Byrnes et al. also disclose a first steering mechanism (not number, see figure 3) connected to the first portion of the platform, a second steering mechanism (not number, see figure 3) connected to the second portion of the platform, at least one propulsion arrangement (not number, see figure 3) connected to the platform selected from a group consisting of wheels, tracks, rollers, skids, and articulated legs (Byrnes et al. disclose the mobile work system, which includes vehicle power equipment for use in the travel or drive. This would comprise either at least one pass-through axle with wheels or other locomotion aids such as track or the like at the ends thereof, which can be considered rollers, skids and articulated legs). The first steering mechanism and the second steering mechanism being substantially operationally equivalent to one another in steering the first portion and the second portion, respectively. The platform is configured to be propelled by the at least one propulsion arrangement in a first direction leading from the first portion of the platform and in a second direction leading from the second portion of the platform and be steered by the first steering mechanism and by the second steering mechanism in a manner generally equivalent to one another.  
 	Regarding claim 2, Byrnes et al. disclose the at least one power output device, which is selected from a group consisting of a diesel engine, a gasoline engine, an electric motor, a pump, a fluid motor, and a hybrid power configuration (para. 0101, 0102, 0051-0052, Byrnes et al. disclose the vehicle module can be varying types, output device).  
 	Regarding claim 3, Byrnes et al. disclose the at least one energy source, which is selected from a group consisting of a fuel supply, a battery, a pressure accumulator, a fuel cell, a fly wheel device, a solar cell, and a wind energy device (para. 0051-0052).  
 	Regarding claim 4, Byrnes et al. disclose at least one application- specific body portion connected to the platform.  
 	Regarding claim 12, Byrnes et al. disclose the at least one propulsion arrangement includes: at least one first propulsion arrangement connected to the first portion of the platform selected from a group consisting of wheels, tracks, rollers, skids, and articulated legs; and at least one second propulsion arrangement connected to the second portion of the platform selected from a group consisting of wheels, tracks, rollers, skids, and articulated legs.  
 	Regarding claim 13, Byrnes et al. disclose the at least one energy source is an electrical energy source and at least one of the first attachment interface and the second attachment interface includes an electrical connector connected to the at least one energy source.  
 	Regarding claim 15, Byrnes et al. disclose the at least one energy source, which is an electrical energy source that includes an electric power system configuration.  
 	Regarding claim 16, Byrnes et al. disclose the at least one energy source, which is an electrical energy source that includes an electric power system configuration adapted for at least one of electric power importing and electric power exporting.  
 	Regarding claim 17, Byrnes et al. disclose the at least one energy source, which is an electrical energy source and further comprising an electric power take-off.  
 	Regarding claim 29, Byrnes et al. disclose a user interface manager.  
	Regarding claim 36, Byrnes et al. disclose the first portion of the platform is a first end of the platform; the second portion of the platform is a second end of the platform; and the second end of the platform is generally opposite the first end of the platform.

Allowable Subject Matter
Claims 5-11, 14, 18-28, 30-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose a mobile work system comprising an energy management and communications bus having at least one of the following: the capability of interacting with multiple energy locations and multiple types of energy; the capability of handling multiple energy components; and an adaptor for multiple energy component controls.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618